Case: 18-15146      Date Filed: 09/13/2019   Page: 1 of 4


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-15146
                              Non-Argument Calendar
                            ________________________

                             Agency No. A206-494-842



BEYSI ROSSIBEL MEJIA-GARCIA,
HECTOR JOSE SAUCEDA-MEJIA,

                                                                           Petitioners,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.

                            ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                (September 13, 2019)

Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Beysi Rossibel Mejia-Garcia, a native and citizen of Honduras, and her son,

as her derivative beneficiary, petition for review of the final order that affirmed the
              Case: 18-15146     Date Filed: 09/13/2019    Page: 2 of 4


denial of her application for asylum under the Immigration and Nationality Act. 8

U.S.C. § 1158(a). Mejia-Garcia also applied for withholding of removal and for

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment, see id. §§ 1158(a), 1231(b)(3),

but she has abandoned any challenge that she could have made to the denial of

those forms of immigration relief. See Cole v. U.S. Att’y Gen., 712 F.3d 517, 530

(11th Cir. 2013). Mejia-Garcia argues that the Board of Appeals erred in ruling that

defects in her initial notice to appear did not deprive the immigration judge of

jurisdiction over her removal proceedings. See Pereira v. Sessions, 138 S. Ct. 2105

(2018). Mejia-Garcia also challenges the finding of the immigration judge that she

was not credible and the alternative finding that she lacked a well-founded fear of

future persecution. While Mejia-Garcia’s petition was pending, we held in Perez-

Sanchez v. United States Attorney General, No. 18-12578, 2019 WL 3940873, at

*1 (11th Cir. Aug. 21, 2019), that defects in a notice to appear do not affect the

jurisdiction of the immigration judge and the Board to conduct removal

proceedings. Because the immigration judge had the authority to adjudicate Mejia-

Garcia’s application and because substantial evidence supports the adverse

credibility ruling, we deny the petition for review.

      Our decision in Perez-Sanchez forecloses Mejia-Garcia’s argument that the

immigration judge lacked jurisdiction over her removal proceedings. In Perez-

                                          2
               Case: 18-15146     Date Filed: 09/13/2019    Page: 3 of 4


Sanchez, we held that the requirement for a notice to appear to specify the time and

place of a removal hearing, 8 U.S.C. § 1229(a)(1); 8 C.F.R. § 1003.14, is a claim-

processing rule that, even when violated, does not prevent an immigration judge

and the Board of Immigration Appeals from “properly exercis[ing] jurisdiction

over [the alien’s] removal hearing based on the authority conferred upon them by 8

U.S.C. § 1229a(a)(1)” and entering a “valid final order of removal.” 2019 WL
3940873 at *3–7. In any event, after Mejia-Garcia received a notice to appear

containing the date and time of her removal hearing, 8 U.S.C. § 1229(a)(1), she

succeeded in having her removal proceedings reopened and the in absentia order

rescinded. Mejia-Garcia then filed her application for immigration relief. So no

defect existed in the notice to appear that resulted in the final order of removal that

Mejia-Garcia challenges in her petition for review.

       Substantial evidence supports the finding that Mejia-Garcia was not

credible, and the Board of Immigration Appeals identified specific and cogent

reasons to support that finding. See Carrizo v. U.S. Att’y Gen., 652 F.3d 1326,

1332 (11th Cir. 2011). Mejia-Garcia based her application on the murder of her

son’s father, Sauceda Tejada, by men who misidentified him as a relative of three

brothers with the surname Rivera, but there were inconsistencies in Mejia-Garcia’s

testimony and her corroborating evidence regarding Tejada’s death. Mejia-Garcia

testified that corrupt Honduran police officers killed Tejada and the three brothers

                                           3
               Case: 18-15146   Date Filed: 09/13/2019   Page: 4 of 4


in the mistaken belief that they were members of the Rivera gang, but later Mejia-

Garcia testified that the Rivera gang killed Tejada and the three brothers because

they had the same surname as the gang. Although Mejia-Garcia submitted a sworn

statement from an aunt who allegedly warned her to flee Honduras, the aunt’s

statement that Tejada was “murdered along with his three brothers” was

inconsistent with Mejia-Garcia’s testimony that Tejada was not related to the three

other men who were killed. Because substantial evidence supports the adverse

credibility finding, we need not address Mejia-Garcia’s other argument about her

eligibility for asylum.

      We DENY Mejia-Garcia’s petition for review.




                                         4